Case 3:13-md-02452-AJB-MDD Document 4721 Filed 08/13/21 PageID.65119 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
   THIS DOCUMENT APPLIES TO PLAINTIFF(S):                       Pertains To Civil Action No.:
                                                                    15cv673 AJB MDD
   SANDRA KEESEE AS EXECUTRIX OF ESTATE
   OF DORIS WILMOTH
                                                                In Re: Incretin-Based Therapies
   Plaintiffs                                                     Products Liability Litigation
   v.                                                                   MDL NO. 2452
         AMYLIN PHARMACEUTICALS, LLC,                        STIPULATION OF VOLUNTARY
         ELI LILLY AND COMPANY,
                                                                     DISMISSAL
         MERCK SHARP & DOHME CORP.,
         NOVO NORDISK INC.,
        (Check all the above that apply)                   Case No.: 13md2452 AJB(MDD)
   Defendants

                              NOTICE OF WITHDRAWAL OF FILING

          Parties hereby withdraw Document 4688, Page ID 65039 Stipulation of Voluntary

  Dismissal, filed in the above referenced matter. Document was incorrectly filed as a Notice rather

  than a Motion.

   Dated: August 12, 2021



    By: /s/ William L. Bross                         By: /s/ Paul E. Boehm
    William L. Bross                                 Paul E. Boehm
    HENINGER GARRISON DAVIS, LLC                     Douglas R. Marvin
    2224 First Avenue North                          Ana C. Reyes
    Birmingham, AL 35203                             WILLIAMS & CONNOLLY LLP
    Office: 205-326-3336                             725 Twelfth Street NW
    william@hgdlawfirm.com                           Washington, DC 20005
                                                     pboehm@wc.com
                                                     dmarvin@wc.com
                                                     areyes@wc.com

    Attorney for Plaintiff                           Attorneys for Defendant
Case 3:13-md-02452-AJB-MDD Document 4721 Filed 08/13/21 PageID.65120 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I certify that on August 12, 2021, I filed the above document with the Court via the

   Court’s CM/ECF system, which will notify all counsel of record.

                                                       /s/William L. Bross
                                                       William L. Bross
